DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed 12/13/2021. Claims 1-9 and 11-20 are acknowledge as pending in this application with claim 10 is canceled, claims 1-3, 5-6 are amended and claims 14-19 are previously withdrawn. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed on 12/13/2021 have overcome the Rejection 112b. However, the newly amendment filed on 12/13/2021 have raised new Claim Objection and Rejection 112b.

Claim Objections
Claims 3-4, 7-9, 11-13 are objected to because of the following informalities: 
Claim 3, line 4, “the intermediate connector” should be corrected to ---the one or more intermediate supports---
Claim 4, line 1, “the intermediate connector” should be corrected to ---the one or more intermediate supports---
Claim 7, line 1, “the intermediate support” should be corrected to ---the one or more intermediate supports---
Claim 8, line 1, “the intermediate support” should be corrected to ---the one or more intermediate supports---
Claim 9, lines 1-2, “the intermediate support” should be corrected to ---the one or more intermediate supports---
Claim 11, line 1, “the intermediate connector” should be corrected to ---the one or more intermediate supports---
Claim 12, line 1, “the intermediate connector” should be corrected to ---the one or more intermediate supports---
Claim 13, line 1, “the intermediate connector” should be corrected to ---the one or more intermediate supports---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "at least two of one or more intermediate supports" in lines 2-3.  It is unclear how one intermediate supports can have at least two intermediate supports. The Examiner suggests to amend this limitation to --- wherein the one or more intermediate supports comprises at least two intermediate supports, each disposed on two opposing sides of the frame---

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alling (US 2009/0088301 A1).
Regarding claim 1: Alling disclose a treadmill (treadmill 100, see FIG.1) comprising: 
a frame (frame 110, see FIG.1); 
a continuous belt (belt, Para [0002] “Two rollers are positioned at opposite ends of the frame, and an endless belt is trained on the rollers”) supported by the frame (frame 110, see FIG.1); 
a suspension connector (lever 422, see annotated in FIG.14) pivotally connected to the frame (frame 110, see FIG.1; Para [0042] “The frame as shown in FIG. 14 further comprises a support member 411 fixedly mounted thereon…the lever 422 has a first portion 427 and a second portion 426 which is pivoted to the support member 411”) to allow rotation of the suspension connector (lever 422, see annotated in FIG.14) in a vertical plane (the vertical plane is the direction of the lever 422 flex up and down as the deck flex, Para [0042] “Because the second portion 426 of the lever 422 is pivotally connected to the support member 411, the first portion 427 of the lever 422 will be rotated when the deck 106 suffers some downward displacement”); and 
a flexible deck (deck 106, see FIGS. 1 and 4) disposed within the continuous belt (Para [0002] “A deck is positioned under the endless belt”) and connected to the suspension connector (lever 422, Para [0042] “The frame as shown in FIG. 14 further comprises a support member 411 fixedly mounted thereon…the lever 422 has a first portion 427 and a second portion 426 which is pivoted to the support member 411”); 
wherein: 
the flexible deck (deck 106, see FIGS. 1 and 4) is configured to flex (Para [0042] “Because the second portion 426 of the lever 422 is pivotally connected to the support member 411, the first portion 427 of the lever 422 will be rotated when the deck 106 suffers some downward displacement”) in response to a load applied by a user striding on the continuous belt (Para [0002] “A user may step on the endless belt for walking, running or other exercise purpose”); 
the suspension connector (lever 422, see annotated in FIG.14) includes a suspension pivot (see annotated in FIG.14) configured to allow pivoting of the flexible deck (Para [0042] “Because the second portion 426 of the lever 422 is pivotally connected to the support member 411, the first portion 427 of the lever 422 will be rotated when the deck 106 suffers some downward displacement”) around the suspension pivot (see annotated in FIG.14, the deck 106 is flex down around the annotated suspension pivot); 
the flexible deck (deck 106, see FIGS. 1 and 4) and the continuous belt form a support surface (the support surface is considered to be between the forward roller 102 and the rear roller 103, see annotated in FIG.14) for the user; and 
the frame (frame 110, see FIG.1) extends from a first end of the support surface (the first end of the support surface is where the forward roller 102 is at, see annotated in FIG. 14) to a second end of the support surface (the second end of the support surface is where the rear roller 103 is at, see annotated in FIG. 14).

    PNG
    media_image1.png
    663
    862
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    553
    1015
    media_image2.png
    Greyscale


Regarding claim 2: Alling further disclose one or more intermediate supports (intermediate member 424 and resilient member 421, see annotated in FIG. 14) disposed between the frame (frame 110, see FIG.1) and the flexible deck (deck 106, see FIGS. 1 and 4). 

Regarding claim 5: Alling further disclose wherein at least one of the one or more intermediate supports (intermediate member 424 and resilient member 421, see annotated in FIG. 14) is disposed on each of two opposing sides of the frame (left intermediate member 424 and left resilient member 421 are disposed on the left side of the frame, right intermediate member 424 and right resilient member 421 are disposed on the right side of the frame, see FIG. 14).

Regarding claim 6: Alling further disclose wherein at least two of one or more intermediate supports (intermediate member 424 and resilient member 421, see annotated in FIG. 14) are disposed on each of two opposing sides of the frame (left intermediate member 424 and left resilient member 421 are disposed on the left side of the frame, right intermediate member 424 and right resilient member 421 are disposed on the right side of the frame, see FIG. 14).

Regarding claim 20: Alling further disclose a method of manufacturing a treadmill, the method comprising: 
providing a frame (frame 110, see FIG.1); 
providing a continuous belt (belt, Para [0002] “Two rollers are positioned at opposite ends of the frame, and an endless belt is trained on the rollers”) supported by the frame (frame 110, see FIG.1); 
pivotally connecting a suspension connector (lever 422, see annotated in FIG.14) to the frame (frame 110, see FIG.1) to allow rotation of the suspension connector (lever 422, see annotated in FIG.14) in a vertical plane (the vertical plane is the direction of the lever 422 flex up and down as the deck flex, Para [0042] “Because the second portion 426 of the lever 422 is pivotally connected to the support member 411, the first portion 427 of the lever 422 will be rotated when the deck 106 suffers some downward displacement”); 
positioning a flexible deck (deck 106, see FIGS. 1 and 4) within the continuous belt (Para [0002] “A deck is positioned under the endless belt”) to form a support surface (the support surface is considered to be between the forward roller 102 and the The frame as shown in FIG. 14 further comprises a support member 411 fixedly mounted thereon…the lever 422 has a first portion 427 and a second portion 426 which is pivoted to the support member 411”); and 
disposing an intermediate support (intermediate member 424 and resilient member 421, see annotated in FIG. 14) between the flexible deck (deck 106, see FIGS. 1 and 4) and the frame (frame 110, see FIG.1), wherein the frame (frame 110, see FIG.1) extends from a first end (the first end of the support surface is where the forward roller 102 is at, see annotated in FIG. 14) of the support surface to a second end (the second end of the support surface is where the rear roller 103 is at, see annotated in FIG. 14) of the support surface.


    PNG
    media_image1.png
    663
    862
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    553
    1015
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment (FIG. 14) of Alling (US 2009/0088301 A1) and the second embodiment (FIG.13) of Alling (US 2009/0088301 A1)
Regarding claim : The first embodiment (FIG. 14) of Alling disclose the invention as substantially claimed, see above, and further disclose wherein the suspension connector (lever 422, see annotated in FIG.14) comprises a first suspension connector (left lever 422 disposed on the left side of the deck 106) disposed at a first end (left side of the deck 106) of the flexible deck and a second suspension connector (right lever 422 disposed on the right side of the deck 106) disposed at an opposing second end (right side of the deck 106) of the flexible deck. 
The first embodiment (FIG. 14) of Alling fails to disclose wherein the intermediate support is disposed between the first suspension connector and the second suspension connector.
The second embodiment (FIG.13) of Alling teach wherein the intermediate support (see annotated in FIG.13) is disposed between the first suspension connector (see annotated in FIG.13) and the second suspension connector (see annotated in FIG.13).

    PNG
    media_image3.png
    535
    835
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate support of the first embodiment of Alling to include a middle intermediate support, as taught in the second embodiment of Alling, for the purpose to providing addition cushion to handle more load of the user during exercise.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alling (US 2009/0088301 A1) in view of Lull. (US 2005/0209060)
Regarding claim 4: Alling disclose the invention as substantially claimed, see above, but fails to disclose a bumper made from polyurethane. 
Lull teaches a suspension member located adjacent the inner end of each deck support member is made from a rubber, neoprene, polyurethane. (Para [0102], “rubber, neoprene, polyurethane, or other flexible resilient deck suspension member 100 is located adjacent the inner end of each deck support member”)

    PNG
    media_image4.png
    938
    793
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate support of Alling to comprises a polyurethane bumper, as taught in Lull, because polyurethane is a .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are objected because they are dependent on dependent claim 7.

The following is a statement of reasons for the indication of allowable subject matter:  
 “the intermediate support has an adjustable stiffness”  (claim 7)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784